Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1, 11, 20 are allowable. The restriction requirement as set forth in the Office action mailed on 4/7/22 has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 4/7/22 is withdrawn.  Claims 3-5, 8, 12-14, 17, directed to a non-elected species are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The arguments filed 8/8/22 regarding claims 1, 11, 20 are persuasive. Furthermore, the prior art of record does not teach or fairly suggest an edge ring, comprising: a top surface; a bottom surface opposite the top surface and extending radially outward; an outer vertical wall extending between and connected to the top surface and the bottom surface; an inner vertical wall opposite the outer vertical wall; an inner lip extending radially inward from the inner vertical wall; and an inner step disposed between and connected to the inner wall and the bottom surface, wherein: the inner step has a first surface adjacent a second surface., the first surface is configured to be in contact with a top surface of a substrate support and the second surface is configured to be in contact with a side surface of the substrate support, and the inner lip is configured to extend over a substrate disposed on the substrate support as cited in claim 1 and an edge ring, comprising: a top surface; a bottom surface opposite the top surface and extending radially outward; an outer vertical wall extending between and connected to the top surface and the bottom surface; an inner vertical wall opposite the outer vertical wall; an inner lip extending radially inward from the inner vertical wall, wherein the inner lip extends at a right angle relative to the inner vertical wall; and an inner step disposed between and connected to the inner wall and the bottom surface, wherein: the inner step has a first surface adjacent a second surface, the first surface is configured to be in contact with a top surface of a substrate support and the second surface is configured to be in contact with a side surface of the substrate support, and the inner lip is configured to extend over a substrate disposed on the substrate support as cited in claim 11 and an edge ring, comprising: a top surface; a bottom surface opposite the top surface and extending radially outward; an outer vertical wall extending between and connected to the top surface and the bottom surface; an inner vertical wall opposite the outer vertical wall; an inner lip extending radially inward from the inner vertical wall, wherein the inner lip extends at a right angle relative to the inner vertical wall; and an inner step disposed between and connected to the inner wall and the bottom surface, wherein: the inner step has a first surface adjacent a second surface, the first surface is configured to be in contact with a top surface of a substrate support and the second surface is configured to be in contact with a side surface of the substrate support, and the inner lip is configured to extend over a substrate disposed on the substrate support; and wherein the edge ring comprises a ceramic material as cited in claim 20.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUECHUAN YU whose telephone number is (571)272-7190. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YUECHUAN YU/Primary Examiner, Art Unit 1718